Title: To James Madison from James Ker, 13 August 1803
From: Ker, James
To: Madison, James


Sir
Philada. August 13th. 1803
The inclos’d bill of cost for your Chariot with the receipt for the full amount of the Same except the charge for taking it down which will leave a balance to be paid by you (Should you be at Washington) of thirty four Dollars to the driver if not I will pay it on his return and thank you to forward as soon as convenient, Should any part of the finishing not be equal to your expectation, or if I have form’d an Idea of that neat plain Elegance that will please it will be satisfactory to know being convinc’d it will do justice in the wear.
I could not get a carefull person to take it down for less, but what with package freight cleaning and hanging it I believe it about the Same as sending it by water, my attention to this or any other Order to serve in my power shall be done with pleasure by Yours &c
James Ker
 

   
   RC and enclosure (DLC). RC docketed by JM. For enclosure, see n. 1.



   
   The enclosure is a bill for a “second hand Chariot” with extra charges for an oilcloth cover, two lamps, a plain border, and delivery to Washington. The bill amounted to $594, of which $34 was still owed.


